Citation Nr: 0302092	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension as secondary to the service-connected 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In its current status, the case returns to the 
Board following completion of development made pursuant to 
its January 2001 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection has been established for hysterical 
neurosis, conversion type; this condition is currently in 
remission.  

3.  Medical opinions of record are consistent in the 
determination that coronary artery disease (CAD) and 
hypertension were not caused or worsened by the veteran's 
service-connected psychiatric disorder.  


CONCLUSION OF LAW

The veteran's CAD and hypertension are not shown to be 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1998 and September 2002 rating decisions, an April 
1999 statement of the case, a September 2002 supplemental 
statement of the case, and a January 2001 Board remand.  He 
was specifically told that there was no evidence showing that 
his cardiovascular disease is proximately due to or the 
result of service-connected disability.  The RO also notified 
him by a letter dated October 2001 that he needed to submit 
additional evidence in support of his claim, such as 
statements from doctors who treated him for his 
cardiovascular condition.  Specific evidence, including a 
medical nexus opinion from the veteran's doctor, was 
requested on remand in January 2001.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in October 2001, the RO asked him to specify 
where he had received treatment and solicited releases to 
obtain his private records.  The RO also informed him that it 
would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's VA medical records from the Denver, Colorado VA 
medical facility.  In addition, private medical records from 
Boulder Community Hospital and Longmont Clinic and Hospital 
have been associated with the veteran's claims folder.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection may be 
established for disability that is proximately due to or the 
result of service-connected disability.  
38 C.F.R. § 3.310(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that entitlement to service connection may 
be granted for aggravation of a nonservice-connected 
condition by a service-connected condition.  This 
determination rests upon the meaning of disability, defined 
for this purpose as "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition." See Allen v. Brown, 7 Vet. 
App. 439, at 446 and 448 (1995).

The veteran contends, in essence that his heart condition, 
high blood pressure and stroke and heart surgery are directly 
related to his service-connected hysterical neurosis.  In his 
November 1998 notice of disagreement, the veteran reported 
that he is in a continual state of panic and consequently, he 
has experienced undue strain on his heart, high blood 
pressure and other cardiovascular conditions.  

A review of the record shows that service connection was 
established for a psychiatric disability, namely, 
"[h]ysterical neurosis, conversion type in January 1971 
rating decision.  A 30 percent disability rating was assigned 
at that time, and has since remained in effect.

The record includes VA outpatient treatment records showing 
that the veteran had blood pressures of 150/100 and 140/106 
in November 1977 and150/110 in December 1977. 

Private medical evidence of record shows that the veteran has 
been treated on numerous occasions by several private 
physicians beginning in 1996 for several cardiovascular 
conditions.  These records reflect a medical history 
remarkable for a myocardial infarction and balloon 
angioplasty in 1984 and a cerebral vascular accident, carotid 
stenosis and left carotid endarterectomy in 1996, in addition 
to hypertension, arteriosclerotic cardiovascular disease, 
congestive heart failure and coronary artery bypass surgery.  

The veteran underwent VA examinations in July 2002.  At that 
time, he was evaluated by cardiovascular, neurological and 
psychiatric consultants.  The veteran's claims folder was 
reviewed, and medical opinions were offered regarding an 
etiological relationship between the veteran's service-
connected psychiatric disability and his cardiovascular 
conditions.  

The report of psychiatric examination shows that the veteran 
had a diagnosis of conversion disorder in remission.  The 
examiner noted that the veteran experienced a spontaneous 
remission of his conversion disorder.  A Global Assessment 
Functioning score of 70 was noted.  

The report of the special cardiology examination shows that 
the veteran had an onset of heart disease in October 1984 
when he had a massive myocardial infarction.  He was treated 
privately with percutaneous transluminal coronary 
angioplasty.  As reported, the veteran did well until 1996, 
when he suffered a stroke.  He then underwent ultrasound 
examination of both carotid arteries and in 1996, he had a 
left carotid endarterectomy.  Postoperatively, he had a 
hemorrhage.  In January 1997, he underwent a right carotid 
endarterectomy and a simultaneous coronary artery bypass 
grafting operative procedure.  The examiner stated that the 
medical record and physical findings were consistent with a 
diagnosis of CAD, triple-vessel disease with a remote 
inferior myocardial infarction, and the possibility of some 
anterior wall damage.  In addition, the examiner stated that 
it was clear from the record that the veteran had the onset 
of hypertension in 1977.  

The cardiology consultant stated that while the etiology of 
hypertension could not be determined, there is no medical 
literature to establish an etiological relationship between 
psychiatric disability and hypertensive vascular disease.  In 
addition the examiner stated the following:  

"It is undoubtedly clear that during 
periods of stress such as anger, joy, 
fear, happiness, and vigorous 
participation in exercise that 
hypertension may occur on a transient 
basis.  Transient hypertension associated 
with specific causes is not however a 
disease we now commonly refer it to as 
sustained hypertension.  Therefore, I do 
not believe that hypertension in this 
case can reasonably be related to or is 
at least as likely as not related to the 
veteran's service-connected psychiatric-
based disability or is aggravating any 
diagnosed cardiovascular related 
disorders."  

Neurological consultation conducted in July 2002 resulted in 
a diagnosis of left cerebellar infarction in 1996, status 
post carotid endarterectomies, bilateral, with reported 
transient ischemic attacks in 1999 without subsequent 
recurrences or residuals.  The examiner noted that the 
veteran had no sequelae on formal examination and appeared to 
have experienced a full recovery.  In addition, the examiner 
provided the following opinion:  

The etiology of the stroke is consistent 
with arterioclerosis with his very 
significant history of arteriosclerotic 
cardiac disease, arteriosclerotic carotid 
artery disease and hypertension.  It is 
doubtful that the veteran's service 
connected psychiatric disorder, 
"hysterical neurosis, conversion type," 
played any significant role in the 
causing or aggravating the veteran's left 
cerebellar infarction and subsequent 
TIAs.  

These opinions are credible inasmuch as they were based on a 
review of the veteran's clinical record.  In addition, these 
opinions are not refuted by any of the remaining evidence of 
record.  

The Board is mindful of  the doctrine of benefit of the 
doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, the Board finds 
that the evidence is not in relative equipoise, as the weight 
of the evidence compels the conclusion that the veteran does 
not have disability that is related to his service-connected 
disability.  Therefore, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In view of the foregoing, the preponderance 
of the evidence is against the claim for service connection 
for heart disease with hypertension as secondary to the 
service-connected psychiatric disability.  




ORDER

Service connection for heart disease with hypertension as 
secondary to the service-connected psychiatric disability is 
denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

